Appeal by the defendant from a judgment of the County Court, Suffolk County (Mullen, J.), rendered July 29, 1998, convicting him of murder in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The court properly permitted the prosecutor to use the defendant’s testimony from a prior trial involving another participant in the murder and the defendant’s prior statement to the police as evidence at his own trial (see, People v Evans, 58 NY2d 14, 24).
The defendant was not deprived of the effective assistance of counsel (see, People v Smith, 59 NY2d 156; People v Rosenblum, 218 AD2d 823). His sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, without merit. Bracken, J. P., Thompson, Altman and McGinity, JJ., concur.